          Case 3:20-cv-05546-RS Document 62 Filed 09/17/20 Page 1 of 2             FILED
                                                                                    Sep 17 2020

                                                                                  SUSANY. SOONG
                     UNITED STATED STATES DISTRICT COURT                     CLERK, U.S. DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA                    NORTHERN DISTRICT OF CALIFORNIA
                                                                                   SAN FRANCISCO
CAMERON L. ATKINSON,                        :
                                            :
                     Plaintiff,             :     3:20-cv-05546-RS
                                            :
v.                                          :
                                            :
FACEBOOK, INC.,                             :
MARK ZUCKERBERG,                            :
                Defendants.                 :     September 16, 2020

         REQUEST TO FACILITATE PRO-SE APPEARANCE AND E-FILING

       The undersigned and plaintiff in this action, Cameron L. Atkinson, respectfully

requests the Court to issue an order removing Attorney Norman A. Pattis’ appearance

from the above-captioned case so that he may appear pro se and pursue this action with

the convenience of filing electronically.

       The undersigned submitted a request to pro-se access to electronically file

documents in the above-captioned case, and he was instructed to contact the Court’s law

clerk to obtain instructions on how to ask the Court to issue an order removing Attorney

Pattis from the docket so he could appear pro-se. The Court’s law clerk instructed him to

submit the instant request in writing to her so it could be filed on the Court’s docket, and

the Court could issue the appropriate order. While the undersigned enjoys an extremely

cordial relationship with Attorney Pattis, Attorney Pattis is not admitted to practice before

the Court, and the undersigned and Attorney Pattis have been unable to locate local

counsel. Consequently, the undersigned has concluded that his only option is to

prosecute this action pro-se.

       The undersigned assures the Court that he is familiar with using electronic filing

systems from his work as a law clerk, that he understands the obligations of both federal
         Case 3:20-cv-05546-RS Document 62 Filed 09/17/20 Page 2 of 2




procedural rules and the Court’s local rules and will comply with them, and that he will

use the electronic filing system appropriately. Consequently, he respectfully requests the

Court to issue an order removing Attorney Pattis’ appearance from the docket and

directing that he be given access to the electronic filing system.



                                                 THE PLAINTIFF

                                                 By: /s/ Cameron L. Atkinson /s/
                                                         Cameron L. Atkinson
                                                         31 Bowling Green Drive
                                                         North Haven, CT 06473
                                                         860-484-2084
                                                         atkinsoncameronl@gmail.com


                              CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2020, I filed a copy of the foregoing

electronically by emailing to the Court’s clerk who indicated that she would file it on the

above-captioned docket. The Court’s electronic filing system will send notice of this filing

by e-mail to all parties. Parties may access this filing through the Court’s CM/ECF System.


                                                 /s/ Cameron L. Atkinson /s/
                                                 Cameron L. Atkinson
